       Case 2:13-cr-00306-TLN Document 301 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:13-cr-00306-TLN
12                      Plaintiff,
13           v.                                        ORDER
14    PERCY LOVE III,
15                      Defendant.
16

17          This matter is before the Court on Defendant Percy Love III’s (“Defendant”) Motions for

18   an Extension of Time to File a Motion Pursuant to 28 U.S.C. § 2255 (“§ 2255”). (ECF Nos. 299,

19   300.) For the reasons set forth below, the Court DENIES Defendant’s motions.

20          On December 23, 2014, a jury found Defendant guilty of five counts in a five-count

21   Superseding Indictment. (ECF No. 172.) Counts 1, 2, and 4 charged Sex Trafficking by Force,

22   Fraud, or Coercion, in violation of 18 U.S.C. § 1591(a)(1). (Id.) Count 3 charged Sex

23   Trafficking of Children by Force, Fraud, or Coercion, and Count 5 charged Attempted Sex

24   Trafficking of Children by Force, Fraud, or Coercion, both in violation of 18 U.S.C. § 1591(a)(1).

25   (Id.) By written order filed on October 9, 2015, the Court vacated the conviction and granted

26   Defendant’s motion for a new trial as to Count 5. (ECF No. 229.)

27          At the sentencing hearing on February 2, 2016, the Court dismissed Count 5 and

28   sentenced Defendant to 420 months of imprisonment on each of Counts 1, 2, 3, and 4, to be
                                                      1
       Case 2:13-cr-00306-TLN Document 301 Filed 08/17/21 Page 2 of 2


 1   served concurrently. (ECF No. 247.) The Court also sentenced Defendant to a life term of

 2   supervised release. (Id.) Defendant appealed his conviction. (ECF No. 249.) On November 21,

 3   2018, the Ninth Circuit affirmed the judgment. (ECF No. 285.) Defendant filed a petition for

 4   panel rehearing on December 26, 2018, and the panel voted to deny the petition on January 9,

 5   2019. The Ninth Circuit issued its mandate on January 17, 2019. (ECF Nos. 285, 286.)

 6          Defendant, a federal prisoner proceeding pro se, filed a previous motion for extension of

 7   time to file a § 2255 motion that was dated April 1, 2020 and filed on this Court’s docket on April

 8   10, 2020. (ECF No. 295.) The Court denied Defendant’s motion on May 5, 2020. (ECF No.

 9   296.) Defendant raises the same argument in the present motions that the Court rejected in its

10   prior order — that the Court should grant an extension for filing a § 2255 motion because

11   COVID-19 caused prison lockdowns and other delays. (See generally ECF Nos. 299, 300.)

12   However, Defendant indicates he was never served with the Court’s prior order and does not

13   know if the Court granted or denied his original motion. (ECF No. 299 at 1.) The Court has

14   reviewed the docket in this case, and it appears Defendant was never served with a copy of this

15   Court’s order.

16          Accordingly, the Court DENIES Defendant’s renewed motions (ECF Nos. 299, 300) for

17   the same reasons already discussed in the Court’s prior order (ECF No. 296). The Court directs

18   the Clerk of Court to serve Defendant, who is appearing pro se, with both this Order and the

19   Order filed May 5, 2020 (ECF No. 296).

20          IT IS SO ORDERED.
21   Dated: August 16, 2021

22                                                        Troy L. Nunley
23                                                        United States District Judge

24

25

26
27

28
                                                      2
